DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of a return process for items, falling into the mental process/ fundamental economic principle categories.  This limitation, as drafted, is a process that under its reasonable interpretation covers performance of the limitation in the mind except for the recitation of generic computer components (processor and devices), and nothing precludes the determining steps from being practically performed in the human mind.  The retrieving steps are mere routing data gathering steps.   Detecting, retrieving, analyzing, determining, comparing, and computing are mental process steps as part of a financial transaction that involve generic data processing and routine data gathering, such as a person processing a return item request by a customer.  The recitation of a generic processor does not take the claim out of the mental process category.  Alternatively, it can be in the organizing human activity (financial transaction group) as it relates to a return transaction (a merchant/ vendor data from a receipt/ transaction data, determines context/ parameters of the purchase, determines a state of the item to make sure it is acceptable to return and then refunds an amount).   Thus the independent method claim 1, and corresponding computer program product (claim 8) and system (claim 15) are not precluded from being practically performed in the mind( mental process) and/ or are part of a fundamental economic practice and the associated routine data gathering and processing associated with a return transaction.  
This judicial exception is not integrated into a practical application because the processor and devices are recited at a high level of generality and is no more than mere instructions to apply the abstract idea using a generic computer component, and as such, this does not int4egrate the abstract idea into a practical application because it does not impose any meaningful limits on its practice.
 	As discussed above, the additional elements are just instructions to apply an exception using generic computer component which cannot integrate a judicial exception into a practical application and also cannot provide an inventive concept.  The dependent claims only further specify details of the abstract idea in the form of routine data gathering steps for abstract comparisons and therefore remain rejected at least based on the dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patil et al. (US 20200065791).
Re claim 1, Patil et al. teaches:
A method comprising: 
detecting, by one or more processors, a return request of an item associated with a user (300); 
retrieving, by one or more processors, media associated with the item of the return request from one or more internet of things (IoT) enabled devices (306+ wherein data that is retrieved from a user via the user inputting the data into the system and data is also retrieved from a receipt provided by the user), wherein the system 100 has cameras and computing devices connected to the internet; 
analyzing, by one or more processors, the media to determine a context of the return request from the retrieved media, wherein the context a reason of return corresponding to the request (318+ credit card usage and 306+ teaches providing reasons for the return); 
determining, by one or more processors, a state of the item based on the retrieved media, wherein the state of the item indicates a condition of the item during transport (358, wherein “during transport” is not specifically defined so it can be broadly interpreted as when it was transported for return, when it was purchased, for example, such as damaged or not damaged); 
comparing, by the one or more processors, the determined state of the item to the determined context of the return request (paragraph [0055]+ teaches comparing the condition of the item at purchase and return to determine a valid return request;
determining, by one or more processors, whether the return request is valid based at least in part on the determined context and the determined state of the item (362+ and as seduced above where the condition is validated/ verified) (Media is interpreted as a plurality of data); and.
Dynamically computing by the one or more processors, an estimated refund amount for a valid return request (as discussed above, wherein the item amount is refunded to the user, 370+).
Re claim 3, a message is output to the user via the receipt being output at 372, which is interpreted as text, and is based on the comparing as it is part of the return process.
Re claim 4, 362+ teaches such limitations, based on a valid credit card and valid condition of items, which is based on the comparing as part of the return process.
Re claims 8, 10-11 and 15, and 17-18, the limitations have been discussed above re claims 1 and 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., as discussed above.
Patil et al. teaches comparing the condition of the item at purchase vs return (paragraph [0055]+) but is silent to database media description.  However, as cameras and images are discussed above, the Examiner notes it would have been obvious to compare to stored data (images for example) in a known and accepted database format, for organizing and securing data, as known in the art.  At the time of purchase is interpreted as before the user received the item, which the metadata/ images acquired therein would have been obvious to include related data/ descriptions in order to determine the condition of the item at return, for such expected results such as reducing fraudulent returns.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection provided above.  The Examiner notes that “during transport” is not clarified in the independent claim 1, media is interpreted as data, and “retrieved” is interpreted to read on obtaining/ fetching/ securing data, as it is not recited as retrieving previously obtained data from a computer memory, for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887